             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MICHAEL LARSEN,                                    )
                                                   )
                           Plaintiff,              )
                                                   )
v.                                                 )      Case No. CIV-18-328-R
                                                   )
COMMISSIONER OF SOCIAL                             )
SECURITY ADMINISTRATION,                           )
                                                   )
                           Defendant.              )

                                        ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Suzanne Mitchell entered September 21, 2008. Doc. No. 18. Plaintiff has not filed a

timely objection to the Report and Recommendation nor sought an extension of time in

which to object. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and the decision of the Commissioner is AFFIRMED. Judgment

shall be entered accordingly.

      IT IS SO ORDERED this 15th day of October 2018.
